        Case 6:20-cv-01102-JWB-GEB Document 20 Filed 04/20/20 Page 1 of 3




Pedro Irigonegaray
Irigonegaray, Turney, & Revenaugh, L.L.P.
1535 SW 29th Street
Topeka, Kansas 66611
Phone: 785.267.6115
Fax: 785.267.9458
Email: pedro@itrlaw.com
Attorney for Defendant

                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF KANSAS


 FIRST BAPTIST CHURCH;                                   )
 PASTOR STEPHEN ORMORD;                                  )
 CALVARY BAPTIST CHURCH;                                 )
 PASTOR AARON HARRIS                                     )
                  Plaintiffs,                            )
                                                         )
 v.                                                      )      Case No. 6:20-cv-01102-JWB-GEB
                                                         )
 GOVERNOR LAURA KELLY,                                   )
 in her official capacity,                               )
                                                         )
                            Defendant.                   )
                                                         )


                           MOTION FOR TELEPHONIC HEARING


         COMES NOW, the Defendant, by and through counsel Pedro L. Irigonegaray, of

 Irigonegaray, Turney, & Revenaugh, LLP, and respectfully requests this Court modify its order

 and allow for the preliminary injunction hearing scheduled for April 23, 2020 at 9:00 AM to be

 held telephonically. In support of this motion, the Defense states:

         1. This Court held a telephonic hearing on the motion for temporary restraining

             order (“TRO”) on April 17, 2020, at 4:00 PM.

         2. At that hearing, Mr. Lumen Mulligan and Mr. Pedro L. Irigonegaray entered

             their appearances and argued on behalf of Governor Kelly.
      Case 6:20-cv-01102-JWB-GEB Document 20 Filed 04/20/20 Page 2 of 3




       3. At the conclusion of the April 17 hearing, this Court set a date for a preliminary

           injunction hearing for April 23, 2020, at 9:00 AM at the Federal Courthouse in

           Wichita, Kansas.

       4. Without undue hardship, Mr. Lumen Mulligan is unable to attend the in-person

           hearing, as set.

       5. Mr. Irigonegaray is 72 years old.

       6. Mr. Irigonegaray therefore falls into the highest risk category for the detrimental

           effects of the COVID-19 disease.

       7. Further, following medical advice, Mr. Irigonegaray has been advised strongly

           by a physician to remain quarantined due to his age.

       8. Because of these hardships, Mr. Irigonegaray is unable to attend the in-person

           hearing without undue risk to his health.

       9. The interests of justice would be served by allowing Mr. Irigonegaray or Mr.

           Mulligan to argue the preliminary injunction hearing telephonically.


       10. The parties have conferred but have not reached an agreement regarding a

           telephonic hearing.


       11. Alternatively, the interests of justice could be served by allowing Plaintiffs to

           appear in person and Defendants appear telephonically.


       WHEREFORE, for the above and foregoing reasons, Governor Kelly respectfully

requests the Court modify its order from an in-person hearing to a telephonic hearing.




       Respectfully submitted by electronic filing this 20th day of April, 2020 by:
      Case 6:20-cv-01102-JWB-GEB Document 20 Filed 04/20/20 Page 3 of 3




                                                   /s/ Pedro L. Irigonegaray
                                                   Pedro L. Irigonegaray, #08079
                                                   Irigonegaray, Turney, & Revenaugh, L.L.P.
                                                   1535 SW 29th Street
                                                   Topeka, Kansas 66611
                                                   Phone: 785.267.6115
                                                   Fax: 785.267.9458
                                                   Email: pedro@itrlaw.com
                                                   Attorney for Defendant




                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that I electronically filed the foregoing Motion for
Telephonic Hearing with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to counsel of record.

                                                   /s/ Pedro L. Irigonegaray
                                                   Pedro L. Irigonegaray
